Case: 18-40494      Document: 00514809049         Page: 1    Date Filed: 01/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 18-40494
                                                                               Fifth Circuit

                                                                             FILED
                                 Conference Calendar                  January 25, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

ROLANDO JAVIER MONTOYA-VALLADARES, also known as Marco
Antonio Sanchez, also known as Rolando Vallardes,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-118-1


Before HIGGINSON, COSTA, and HO, Circuit Judges.

PER CURIAM: *
       The Federal Public Defender appointed to represent Rolando Javier
Montoya-Valladares has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Montoya-Valladares has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40494   Document: 00514809049    Page: 2   Date Filed: 01/25/2019


                               No. 18-40494

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2